     Bruce K. Medeiros
     DAVIDSON BACKMAN MEDEIROS PLLC
     1550 Bank of America Financial Center
     601 West Riverside Avenue
     Spokane, Washington 99201
     (509) 624-4600
 1
     Attorney for Scott A. McGowan and Mildred L. McGowan
 2
                              UNITED STATES BANKRUPTCY COURT
 3
                              EASTERN DISTRICT OF WASHINGTON
 4
     In re. . .                                          No. 14-03113-FPC13
 5                                                       Chapter 13
 6
     SCOTT A. McGOWAN and MILDRED
     L. McGOWAN,                                         POST-CONFIRMATION
 7                                                       MODIFICATION OF CHAPTER 13
                                                         PLAN AND CERTIFICATE OF NO
 8                          Debtors.                     ADVERSE EFFECT
 9

10
            The above-named Debtors, by and through their counsel Davidson
11
     Backman Medeiros PLLC, hereby modify their Chapter 13 Plan filed herein on
12
     September 26, 2014 [Docket No. 11], as modified by the Stipulated Modification Of
13
     Plan filed on November 11, 2014 [Docket No. 29], confirmed by the Order
14
     Confirming Chapter 13 Plan entered herein on November 12, 2014 [Docket No. 36]
15
     and modified post-confirmation by the Stipulated Modification of Plan filed on
16
     December 18, 2014 [Docket No. 46], the Stipulated Modification of Plan filed on
17   January 5, 2016 [Docket No. 50], the Stipulated Modification of Plan filed on June
18   21, 2016 [Docket No. 53], the Post-Confirmation Modifciation of Plan and Notice
19   Thereof filed on October 10, 2016 [Docket No. 60], the Post-Confirmation
20   Modification of Plan and Certificate of No Adverse Effect filed on June 9, 2017

21   [Docket No. 75], the Post-Confirmation Modification of Plan and Certificate of No

22
     Adverse Effect filed on July 2, 2018 [Docket No. 76] and the Post-Confirmation
     Modification of Plan and Certificate of No Adverse Effect filed on March 28, 2019
23
     [Docket No. 77] (hereinafter the “Plan”) as follows:
24

25


                                                                  DAVIDSON BACKMAN MEDEIROS
                                                                            ATTORNEYS AT LAW
                                                                     A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 1
                                                                  1550 BANK OF AMERICA FINANCIAL CENTER
     Post-Confirmation Modification of Plan                             601 WEST RIVERSIDE AVENUE
     McGowan\Pleadings.sa                                              SPOKANE, WASHINGTON 99201
                                                                         FACSIMILE: (509) 623-1660
      14-03113-FPC13        Doc 84     Filed 07/12/19   Entered 07/12/19 10:30:58
                                                                              (509) 624-4600   Pg 1 of 3
 1          1.      The continuing claim payment to Nationstar Mortgage LLC d/b/a Mr.
 2   Cooper (“Nationstar”) on Claim No. 4 shall be paid as follows:
 3                  $1,204.22   (9/14-11/15)
                    $1,192.86   (12/15-6/16)
 4                  $1,272.89   (7/16-6/17)
 5
                    $1,280.46   (7/17-6/18)
                    $1,316.78   (7/18-7/19)
 6                  $1,202.89   (commencing 8/19)
 7          2.      The basis of this modification is to provide for the contractual
 8   monthly payment to Nationstar on Claim No. 4 consistent with the Notice of
 9   Mortgage Payment Change filed on July 11, 2019.
10          3.      All other aspects of the Plan remain unchanged.
11          It is certified that the modified Plan proposes to be completed within five

12   years after the time that the first payment under the original Plan was due.

13
            DATED this 12th day of July 2019.
14
                                              DAVIDSON BACKMAN MEDEIROS PLLC
15

16
                                               /s/ Bruce K. Medeiros
17                                            Bruce K. Medeiros, WSBA No. 16380
                                              Attorney for Scott A. McGowan and Mildred
18                                             L. McGowan
19

20                                         CERTIFICATE

21          There were no changes to the Plan or to the treatment of creditors by this
22
     Modification which adversely affected creditors; therefore no service of the
23
     Modification was made on creditors.
24

25


                                                                DAVIDSON BACKMAN MEDEIROS
                                                                          ATTORNEYS AT LAW
                                                                   A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 2
                                                                1550 BANK OF AMERICA FINANCIAL CENTER
     Post-Confirmation Modification of Plan                           601 WEST RIVERSIDE AVENUE
     McGowan\Pleadings.sa                                            SPOKANE, WASHINGTON 99201
                                                                       FACSIMILE: (509) 623-1660
      14-03113-FPC13        Doc 84   Filed 07/12/19   Entered 07/12/19 10:30:58
                                                                            (509) 624-4600   Pg 2 of 3
 1          DATED this 12th day of July 2019.
 2
                                              DAVIDSON BACKMAN MEDEIROS PLLC
 3

 4                                              /s/ Bruce K. Medeiros
 5
                                              Bruce K. Medeiros, WSBA No. 16380
                                              Attorney for Scott A. McGowan and Mildred
 6                                             L. McGowan

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                DAVIDSON BACKMAN MEDEIROS
                                                                          ATTORNEYS AT LAW
                                                                   A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 3
                                                                1550 BANK OF AMERICA FINANCIAL CENTER
     Post-Confirmation Modification of Plan                           601 WEST RIVERSIDE AVENUE
     McGowan\Pleadings.sa                                            SPOKANE, WASHINGTON 99201
                                                                       FACSIMILE: (509) 623-1660
      14-03113-FPC13        Doc 84   Filed 07/12/19   Entered 07/12/19 10:30:58
                                                                            (509) 624-4600   Pg 3 of 3
